Citation Nr: 1106897	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to extraschedular consideration under 3.321(b) for 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to December 
1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009 the Board granted an initial rating of 60 percent 
for coronary artery disease (CAD), status post bypass surgery 
associated with hypertension, effective December 19, 2003 (date 
of claim), granted a 100 percent rating for CAD, status post 
bypass surgery associated with hypertension, effective April 28, 
2005; denied an initial rating in excess of 10 percent for 
hypertension, and denied an earlier effective date that December 
19, 2003, for the awards of service connection for CAD and 
hypertension.  In addition, the Board ordered a remand, to the 
Director of Compensation and Pension Service, for consideration 
for relief on an extraordinary basis for the Veteran's initial 
rating claims for service-connected hypertension and CAD because 
the record at that time included a determination from SSA that 
the Veteran became disabled due to the service-connected CAD in 
1999.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has received a copy of an August 2010 Administrative 
Review conducted by the C&P.  In short, C&P determined that the 
Veteran is entitled to compensation at the 100 percent level from 
December 19, 2003 secondary to his service connected conditions 
and their overall impact on his ability to function in a work 
setting.  This decision, including the effective date of award, 
moots out any further consideration of VA compensation.  See 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); VAOPGCPREC 6-99.

Accordingly, the Board finds no further justiciable issue before 
it at this time other than its duty to ensure actual RO 
implementation of the August 2010 C&P memorandum.  To this extent 
only, the Board will remand the matter for the RO's 
administrative handling of the C&P direction.

Accordingly, the case is REMANDED for the following action:

1.  Implement the rating recommendations from 
the August 2010 C&P memorandum awarding 
compensation at the 100 percent level from 
December 19, 2003.  

2.  After completion of the above, close out 
the Veteran's appeal on the issue of 
entitlement to extraschedular consideration 
under 3.321(b), as it has been satisfied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


